IN THE SUPREME COURT OF NORTH CAROLINA

                                        2022-NCSC-135

                                           No. 248A21

                                    Filed 16 December 2022

     STATE OF NORTH CAROLINA

                   v.
     AMY REGINA ATWELL


           Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

     the Court of Appeals, 278 N.C. App. 84, 2021-NCCOA-271, affirming a judgment

     entered on 29 January 2020 by Judge Jeffery K. Carpenter in Superior Court, Union

     County. Heard in the Supreme Court on 31 August 2022.


           W. Michael Spivey for defendant-appellant.

           Joshua H. Stein, Attorney General, by Caden William Hayes, Assistant
           Attorney General, for the State-appellee.


           MORGAN, Justice.

¶1         In this appeal, we revisit the question of what actions or omissions by a

     defendant may properly be determined by a trial court to be so egregious as to

     constitute a forfeiture of the constitutional right to counsel and how the jurisprudence

     of forfeiture is distinct from that concerning a criminal defendant’s waiver of the right

     to counsel. We conclude that the issue of waiver of counsel is inapposite in this case

     because defendant expressly requested the appointment of counsel to assist her, and

     that the trial court’s alternate determination that defendant’s behavior was
                                         STATE V. ATWELL

                                           2022-NCSC-135

                                         Opinion of the Court



     sufficiently egregious to warrant the forfeiture of the right to counsel was erroneous.

     Accordingly, we reverse the decision of the Court of Appeals affirming the trial court

     and remand to the lower appellate court for further remand to the trial court for

     defendant to receive a new trial.

                   I.   Factual Background and Procedural History

¶2         Defendant was the subject of an ex parte Domestic Violence Protection Order

     (DVPO) entered on 9 August 2013 in District Court, Union County. The ex parte order

     required that defendant “surrender to the Sheriff . . . [any] firearms, ammunition,

     and gun permits . . . in [her] . . . ownership or control.” The order further provided

     that “possessing, purchasing, or receiving a firearm, ammunition or permits to

     purchase or carry concealed firearms after being ordered not to possess firearms,

     ammunition or permits is a crime,” noting that a violation of the order’s prohibition

     on possessing a firearm could result in “a Class H felony pursuant to North Carolina

     G.S. 14-269.8” and could cause defendant to “be imprisoned for up to 30 months.” The

     ex parte DVPO was sought by defendant’s mother on behalf of herself and defendant’s

     stepfather and two of defendant’s minor children who were then residing with

     defendant’s mother and stepfather, and a third minor child. Defendant’s mother

     alleged that defendant had harassed, stalked, and threatened defendant’s mother

     and stepfather, and had also exposed defendant’s minor children, who were in the
                                       STATE V. ATWELL

                                         2022-NCSC-135

                                       Opinion of the Court



     custody of defendant’s mother, to “emotional abuse.” A DVPO was entered on 25

     September 2013.

¶3         The 2013 DVPO was renewed each year thereafter and remained in effect on

     9 August 2017 when defendant attempted to purchase a .22 caliber rifle at a pawn

     shop in Tennessee. A warrant was issued on 10 August 2017, and defendant was

     arrested on 4 September 2017. Attorney Vernon Cloud was assigned to represent

     defendant on the following day of 5 September 2017, but it was not until 5 February

     2018 that a grand jury in Union County returned an indictment on the charge of

     attempting to possess a firearm while subject to a DVPO prohibiting the same. The

     case was continued twice—apparently based upon two handwritten pro se requests

     filed by defendant—and defendant also sought to have Cloud removed as her

     attorney, although it does not appear that defendant’s first motion for removal of

     Cloud was ever resolved. Defendant filed a second pro se motion to remove Cloud on

     12 February 2018 and that motion was allowed on 17 April 2018. On the same date

     of 17 April 2018, defendant also filed a waiver of counsel form. On 8 May 2018

     defendant, pro se, filed a “Motion to Dismiss” in which she raised various issues, such

     as jurisdictional objections, including an allegation that defendant was “a Tuscarora

     Native American with her sealed tribal card.” The record on appeal also includes a

     second waiver of counsel form signed by defendant on 15 May 2018.
                                        STATE V. ATWELL

                                          2022-NCSC-135

                                        Opinion of the Court



¶4         Defendant, pro se, filed a motion for a continuance on 12 June 2018, noting

     that she was experiencing health problems and lacked an attorney; the trial court

     appointed Peter Dwyer to represent defendant that same day. However, on 24 July

     2018 and again on 13 August 2018, defendant filed additional handwritten pro se

     motions to dismiss the charge against her which also requested a change of venue to

     Stanly County. On 11 September 2018, Attorney Dwyer withdrew for reasons not

     specified in the record and the trial court appointed defendant’s third attorney, Tracy

     Regan, although Regan was allowed to withdraw on 11 October 2018, at which point

     defendant completed a third waiver of counsel form. At a hearing on 13 December

     2018, defendant had been unsuccessful in obtaining private counsel and a fourth

     appointed attorney, Tiffany Porter, was named to represent defendant. On 31

     January 2019, Porter was permitted to withdraw from defendant’s representation,

     again for reasons not disclosed in the record on appeal, and Courtney Ballard was

     named as defendant’s new counsel. By 26 June 2019, defendant had filed a motion to

     remove Ballard, and in August 2019, defendant sought another continuance. On 21

     August 2019, the trial court allowed Ballard’s withdrawal and defendant signed a

     waiver of counsel form. During the almost eight months of Ballard’s representation

     of defendant, the State never set the case for trial.

¶5         Defendant’s case next came on for hearing on 18 September 2019 in Superior

     Court, Union County, the Honorable William A. Wood presiding. The prosecutor
                                  STATE V. ATWELL

                                    2022-NCSC-135

                                  Opinion of the Court



stated to the trial court that defendant’s case had been continued the previous month

to allow time for defendant to hire an attorney and that the State hoped to move the

case forward. When the trial court asked defendant what she was “going to do about

a lawyer,” defendant explained that while she had made payments to a private

attorney, she could not afford to continue to do so and wanted another court-

appointed attorney. Judge Wood responded:

             THE COURT: Well, quite frankly I’ve never seen a file like
             this as far as your attorney situation goes. This all started
             back in August 19, 2017, which is the date of offense in
             these charges. And it looks like you got indicted in
             February of 2018, a year and a half ago, and were
             appointed an attorney who you promptly fired on February
             12th, 2018. Then you waived your right to a court
             appointed lawyer. I believe you signed another waiver of
             your right to a court appointed lawyer. Those were on April
             17th, 2018 and May 15th, 2018. You were given a
             continuance on June the 12th at your own request and then
             you were appointed another attorney on September the
             11th, 2018 who withdrew from your case, it doesn’t really
             say why in the file. You filed another waiver on October
             11th, 2018. You were appointed another attorney on
             December the 13th, 2018 who you promptly fired in June
             of 2019. And then you signed another waiver and asked for
             a continuance to hire your own lawyer. Don’t you think it’s
             gone on long enough?

Defendant reiterated that she could not afford a lawyer and had asked for a

continuance due to her disability and low income. When Judge Wood asked defendant

why she had “fired” her prior attorneys, defendant explained that one appointed

counsel had withdrawn due to a conflict of interest, and “two other attorneys were
                                        STATE V. ATWELL

                                          2022-NCSC-135

                                        Opinion of the Court



     totally going in two different ways of defense,” such that defendant did not feel that

     the attorneys represented her interests.

¶6         After the State informed the trial court that it was prepared to move forward

     and set the matter for the trial calendar as soon as defendant was arraigned and her

     counsel circumstance was resolved, the following colloquy then transpired:

                  THE COURT: Well, what I’m going to do is I’m going to put
                  an order in the file basically saying you waived your right
                  to have an attorney. If you would like to hire your own
                  attorney, that will be fine, but based on these — the history
                  of this file, it appears to me that your process in moving this
                  case along has been nothing more than to see how long you
                  can delay it until it goes away. The way you’ve behaved
                  appears to be nothing more than a delay tactic and that’s
                  what I’m going to put an order in the file and I’m going to
                  make specific findings as to everything I just told you and
                  to some other things that are in the file. I’m going to let the
                  prosecutor arraign you and set this case for trial. Do you
                  understand that?

                  THE DEFENDANT: Yes.

                  THE COURT: Now, that doesn’t preclude you from hiring
                  your own attorney. You can hire your own attorney but
                  you’re going to have to do that and have your attorney ready
                  by the time the prosecutor has this case on the trial
                  calendar. Additionally, if you don’t hire an attorney, you’re
                  going to be responsible for representing yourself. Do you
                  know what that means?

                  THE DEFENDANT: Representing myself.

                  THE COURT: Yes.

                  THE DEFENDANT: It means representing myself.
                      STATE V. ATWELL

                        2022-NCSC-135

                      Opinion of the Court



THE COURT: It does. It means you’re going to have to
negotiate any plea deal if there is one with the prosecutor.
You’re going to have to handle all the [d]iscovery in this
case. If there is a jury trial you’re going to have to select a
jury and keep up with any motions and try the case just as
if you were an attorney and be held to the same standard
as an attorney. You’re not going to get legal advice from me
or whoever the judge is. Do you understand that?

THE DEFENDANT: No, because I’ve already requested a
jury trial.

THE COURT: Well what is it about that that you don’t
understand?

THE DEFENDANT: You said if I get a jury trial.

THE COURT: You’re welcome — I mean, nobody’s going to
make you plead guilty. You can have a jury trial.

THE DEFENDANT: Thank you.

THE COURT: There’s other ways for a case to go away. Do
you understand that?

THE DEFENDANT: Okay.

THE COURT: I don’t know what’s ultimately going to have
[to] happen to this case but you are entitled to a jury trial
most definitely. What I want you to understand is that if
you represent yourself, you’re going to be held to the same
standards of an attorney. Do you understand that?

THE DEFENDANT: You’re giving me no choice. I mean, I
asked for another court appointed attorney and you said no,
so—
                                         STATE V. ATWELL

                                          2022-NCSC-135

                                        Opinion of the Court



                  THE COURT: You’ve had choice after choice after choice.
                  You’ve been given a court appointed attorney on three
                  occasions,1 which is two more than you usually get.

                  THE DEFENDANT: I’ve got the e-mails from one of the
                  lawyers that was actually giving me wrong court dates to
                  be in court.

                  THE COURT: Well, one of the attorneys there is no
                  indication as to why that attorney withdrew, the other
                  took—you took them off the case, basically. So do you
                  understand what’s going on here, ma’am?

                  THE DEFENDANT: You’ve denied me a court appointed
                  attorney. Yes, I understand that.

                  THE COURT: I’ve denied you a fourth court appointed
                  attorney.

                  THE DEFENDANT: I understand that, yes.

     (Emphasis added). Defendant was then arraigned and her trial was set for the week

     of 2 December 2019.

¶7         On 20 September 2019, the trial court entered an order on “defendant’s pro se,

     oral motion for a continuance . . . to give her additional time to hire an attorney,” in

     which it recounted much of the above-stated procedural history of defendant’s cycle

     of obtaining and dismissing court-appointed counsel, as well as her numerous waivers

     of counsel. The order included findings of fact that defendant had received five court-

     appointed attorneys, at least two of whom defendant had caused to be removed


           1 This appears to be a lapsus linguae by the trial court as the record reflects that
     defendant had been appointed a total of five attorneys over the course of her case.
                                         STATE V. ATWELL

                                           2022-NCSC-135

                                         Opinion of the Court



     “because of her own conduct or a generally unreasonable expectation that she has for

     her case”; had “been put on notice . . . as to what it means to represent herself and all

     that that entails”; and “obviously understands the proceedings in this matter and

     intends to ultimately act as her own attorney as she has filed numerous pro se

     motions . . . without regard to whether or not she was represented by counsel at the

     time.” The trial court further found that “[i]t is obvious . . . that [defendant’s] conduct

     in this matter is nothing more than a delay tactic and an attempt to do whatever she

     can to avoid bringing this matter to a conclusion.” The trial court then decreed that

     “defendant, by her own flagrant, dilatory conduct has forfeited or effectively waived

     her right to be represented by counsel in this matter and at this time proceeds pro

     se.” The trial court did note that defendant could still retain private counsel to

     represent her but emphasized that the matter was set for trial on 2 December 2019

     and stated that “defendant shall proceed at that time with or without retained

     counsel.”

¶8         Defendant’s case did not actually come on for trial until 13 January 2020.

     Defendant was present during the first day, which was largely occupied with jury

     selection, and she expressed confusion about trying to have a witness and certain

     evidence subpoenaed for the trial. On the second day of trial, jury selection was

     completed and the State gave its opening statement. At 12:16 p.m. court recessed for

     lunch, and defendant failed to return to court after the meal break. The trial court
                                          STATE V. ATWELL

                                            2022-NCSC-135

                                          Opinion of the Court



       recessed the trial for the day and issued an order for defendant’s arrest. The following

       morning, defendant again failed to appear, and the trial court decided, in light of

       defendant’s apparent choice to voluntarily absent herself from trial, to proceed with

       trial in defendant’s absence.

¶9           Defendant was not present for the remainder of her trial, which took place over

       the course of the third day. At the conclusion of the trial, the jury found defendant

       guilty of attempting to possess a firearm while subject to a DVPO. Defendant was

       located about two weeks later, and on 28 January 2020, the trial court sentenced her

       to a term of 5 to 15 months in prison. Defendant gave notice of appeal in open court.

                                 II.   Appellate Proceedings

¶ 10         In the Court of Appeals, defendant made two arguments: that the indictment

       charging her was fatally defective and that the trial court erred in concluding that

       defendant had forfeited her right to counsel. Defendant did not assert any argument

       regarding waiver of counsel. The entire panel of the lower appellate court agreed that

       the indictment was valid because it “adequately expressed the charge against

       defendant within a reasonable certainty to enable defendant to prepare for trial and

       for the court to pronounce the sentence.” State v. Atwell, 278 N.C. App. 84, 2021-

       NCCOA-271, ¶ 15.

¶ 11         With regard to the issue of counsel, the majority of the panel was inconsistent

       in its framing and analysis of this issue as presented by defendant’s appeal, stating
                                  STATE V. ATWELL

                                    2022-NCSC-135

                                  Opinion of the Court



in an introductory paragraph and in a discussion subsection heading that the legal

issue presented was forfeiture of counsel, while beginning its analysis of the question

with a statement of the law regarding waiver of counsel and resolving defendant’s

appellate argument on that basis. See id. ¶¶ 1, 15–16, 18, 20–23. The Court of Appeals

majority relied heavily on State v. Curlee, 251 N.C. App. 249 (2016), a case about

waiver of counsel, and focused on whether the trial court complied with the colloquy

mandated by N.C.G.S. § 15A-1242 (2021), the statute setting forth the inquiry

necessary to permit a criminal defendant to waive the right to counsel without

violating the state and federal constitutions, during the 18 September 2019 hearing.

Atwell, ¶¶ 16–23. The majority then stated:

             Assuming arguendo that the trial court’s colloquy was
             insufficient for the purposes of N.C.[G.S.] § 15A-1242 and
             that an effective waiver did not occur, we hold that
             defendant forfeited the right to counsel. Although there is
             no bright-line definition on the degree of misconduct to
             justify forfeiture, several of the types of conduct
             contemplated in [State v. Blakeney, 245 N.C. App. 452
             (2016)] and [State v. Simpkins, 373 N.C. 530 (2020)]
             occurred in this case. Defendant repeatedly fired appointed
             counsel, often within several days of their appointment.
             Defendant continued to alternatively seek appointed
             counsel or additional time to hire an attorney while filing
             and withdrawing multiple waivers of the right to appointed
             counsel. Under these circumstances, defendant’s actions
             completely frustrated the purpose of the right to counsel and
             prevented the trial court from moving the case forward.
             Accordingly, we hold that the trial court’s finding that
             defendant forfeited the right to appointed counsel was
             warranted.
                                           STATE V. ATWELL

                                            2022-NCSC-135

                                          Opinion of the Court



       Id. ¶ 24 (second emphasis added).

¶ 12         One member of the Court of Appeals panel dissented from the portion of the

       majority’s opinion which addressed defendant’s right to counsel. Id. ¶ 26 (Jackson, J.,

       dissenting). The dissenting judge began by addressing the issue of waiver of counsel,

       noting that “[n]either the trial court, nor Judge William A. Wood—who presided over

       a pretrial hearing on 18 September 2019—completed the colloquy required by

       [N.C.G.S.] § 15A-1242. Instead, Judge Wood concluded in a 20 September 2019 order

       that [d]efendant had forfeited the right to counsel.” Id. ¶ 28 (Jackson, J., dissenting).

       The dissenting judge went on to opine that the majority of the Court of Appeals had

       erred in relying on Curlee, not only because the statutory waiver colloquy was not

       completed, but also because defendant had not expressed a desire to proceed without

       appointed counsel. Id. ¶ 34 (Jackson, J., dissenting).

¶ 13         As to forfeiture, the dissent stated:

                    The forfeiture conclusion in Judge Wood’s order does not
                    meet the Simpkins standard. Defendant’s conduct, like Mr.
                    Simpkins’s conduct, “while probably highly frustrating,
                    was not so egregious that it frustrated the purposes of the
                    right to counsel itself.” Simpkins, 373 N.C. at 539 . . . .
                    Nothing in the record indicates how many times the State
                    continued the case or was not ready to proceed. In fact, the
                    State waited almost six months from charging [d]efendant
                    to secure an indictment. Further, nothing in the record
                    indicates that any of the lawyers who had previously
                    represented [d]efendant withdrew because [d]efendant was
                    refusing to participate in preparing a defense. We also do
                    not know why several of the attorneys withdrew, other
                    than one having a conflict with another client according to
                                             STATE V. ATWELL

                                               2022-NCSC-135

                                             Opinion of the Court



                    [d]efendant. Instead, to the extent it discloses any
                    information on the subject, the record tends to show that
                    [d]efendant had differences with her prior lawyers related
                    to the preparation of her defense and defense strategy. For
                    example, her differences with her first lawyer appear to
                    have been related to a jurisdictional argument she raised
                    in a pro se motion filed on 8 May 2018 regarding the subject
                    matter jurisdiction of Union County Superior Court over a
                    crime she committed in Tennessee while residing in
                    Tennessee—an argument that does not appear to have ever
                    been addressed below and is not patently frivolous.

       Id. ¶ 37 (Jackson, J., dissenting).

¶ 14         On 15 July 2021, defendant filed a notice of appeal based upon the dissent

       pursuant to N.C.G.S. § 7A-30(2) (2021). In her arguments to this Court, defendant

       contended that the Court of Appeals erred in holding that defendant waived her right

       to counsel or alternatively forfeited her right to counsel. We agree, and thus we

       reverse in part the decision of the Court of Appeals.

                                         III.      Analysis

¶ 15         This Court has stated:

                    “The right to assistance of counsel is guaranteed by the
                    Sixth Amendment to the Federal Constitution and by
                    Article I, Sections 19 and 23 of the Constitution of North
                    Carolina.” State v. McNeill, 371 N.C. 198, 217 (2018)
                    (quoting State v. Sneed, 284 N.C. 606, 611 (1974)). The
                    right to counsel in criminal proceedings is not only
                    guaranteed but is considered to be “fundamental in
                    character.” Powell v. Alabama, 287 U.S. 45, 70 (1932)
                    (citations omitted).

       State v. Harvin, 2022-NCSC-111, ¶ 29 (extraneity omitted). This fundamental
                                         STATE V. ATWELL

                                           2022-NCSC-135

                                         Opinion of the Court



       constitutional right may, however, be surrendered at the choice of a defendant or lost

       as a result of serious obstruction or misconduct of the defendant. Id. ¶¶ 29–32.

       A. Waiver of Counsel

¶ 16         “One of the methods by which a criminal defendant may surrender the right to

       assistance of counsel is through voluntary waiver.” Id. ¶ 30 (emphases added); see

       also N.C.G.S. § 15A-1242 (2021) (“A defendant may be permitted at his election to

       proceed in the trial of his case without the assistance of counsel . . . .”) (emphasis

       added)); Johnson v. Zerbst, 304 U.S. 458, 464 (1938) (“A waiver is ordinarily an

       intentional relinquishment or abandonment of a known right or privilege.”)

       (emphasis added)), overruled on other grounds by Edwards v. Arizona, 451 U.S. 477

       (1981). Thus, for a waiver of counsel to be constitutional and comply with our state’s

       statutory requirements, a defendant must, as an initial point, seek to proceed pro se.

¶ 17         Here, it is plain that defendant did not seek to proceed pro se, as reflected by

       defendant’s statements that she had been unsuccessful in obtaining private counsel,

       lacked the money to obtain private counsel, wanted court-appointed counsel, and

       understood that the trial court was denying her request and right to court-appointed

       counsel. First, the triggering act for invoking waiver of counsel is not present. While

       it is undisputed that defendant signed at least four waiver of counsel forms between
                                     STATE V. ATWELL

                                       2022-NCSC-135

                                     Opinion of the Court



April 2018 and August 2019,2 at the start of the 18 September 2019 hearing when

Judge Wood asked defendant what she was “going to do about a lawyer,” defendant

clearly expressed her desire to be appointed counsel, stating “I can’t afford to get a

lawyer and still pay my rent and the living expenses. I thought [a private lawyer]

would take payments from me, but they won’t. So at this time I would like to get

another court appointed attorney.” The trial court then reviewed defendant’s history

of being appointed counsel and waiving counsel at which point defendant attempted

to explain the reasons why she had parted ways with some court-appointed attorneys

and at least one private lawyer. Despite defendant’s express request for appointment

of counsel, after the State expressed a desire to “get the case moving,” the trial court

informed defendant, “I’m going to put an order in the file basically saying you waived

your right to have an attorney. If you would like to hire your own attorney, that would

be fine . . . .” The trial court went on to discuss its belief that defendant was employing

delay tactics in regard to her legal representation. Despite the trial court’s use of the

concept of waiver, it is plain that defendant did not wish to waive counsel, and the

trial court’s failure to conduct the statutory colloquy, along with the trial court’s

reference to “a delay tactic,” suggests that the trial court was either confused about

the distinction between waiver and forfeiture of counsel or that the trial court



       2 Presumably prior to each waiver of counsel form being signed, the trial court engaged
in the colloquy required by N.C.G.S. § 15A-1242 (2021), but the transcripts of those pretrial
hearings are not part of the record on appeal.
                                          STATE V. ATWELL

                                            2022-NCSC-135

                                          Opinion of the Court



       suffered a lapsus linguae in stating it would enter an order regarding waiver of

       counsel. Defendant stated that she understood that the trial court “said no” to

       appointing counsel to her and had “denied [her] a court appointed attorney.”

¶ 18         We emphasize again that waiver of counsel is a voluntary decision by a

       defendant and that where a defendant seeks but is denied appointed counsel, a

       waiver analysis upon appeal is both unnecessary and inappropriate. In its order filed

       on 20 September 2019, the trial court decreed that “defendant, by her own flagrant,

       dilatory conduct has forfeited or effectively waived her right to be represented by

       counsel in this matter and at this time proceeds pro se.” (Emphasis added.) Given the

       requirements set forth by the General Assembly, there is no “effective” waiver of this

       constitutional right. If a criminal defendant expresses the desire to proceed pro se,

       the trial court must engage in the statutory colloquy. Here, the trial court stated that

       defendant could still retain private counsel to represent her but emphasized that the

       matter was set for trial on 2 December 2019 and that “defendant shall proceed at that

       time with or without counsel.” No waiver of counsel form from the 18 September 2019

       hearing appears in the record on appeal and nothing in the hearing transcript

       indicates that the trial court completed the colloquy required by N.C.G.S. § 15A-1242.

¶ 19         Given that in this case defendant expressly stated that she wanted court-

       appointed counsel and did not want to proceed pro se, the Court of Appeals’ discussion

       of the trial court’s failure to complete the statutory colloquy regarding waiver of
                                          STATE V. ATWELL

                                            2022-NCSC-135

                                          Opinion of the Court



       counsel was not a relevant point of analysis. The assumption of the Court of Appeals

       majority that defendant had waived her right to counsel is thus clearly erroneous,

       and the analysis of the dissenting member of the lower appellate court panel

       regarding whether the trial court completed the required colloquy is likewise

       inapposite. We encourage both trial and appellate courts to begin any waiver analysis

       by carefully considering whether the defendant in question has expressed a clear

       desire to forgo the constitutional right to counsel and proceed pro se.

       B. Forfeiture of Counsel

¶ 20         Turning to the issue which is appropriately set for appellate review—whether

       defendant forfeited her right to counsel, we conclude that defendant did not engage

       in the level of misconduct which may permit a trial court to compel a criminal

       defendant to proceed to trial without counsel, and the Court of Appeals majority erred

       in concluding otherwise.

¶ 21         Forfeiture of the right to counsel is not an express choice to proceed pro se, but

       rather is a loss of the right to counsel which is imposed as a result of a defendant’s

       “egregious misconduct.” Harvin, ¶¶ 32–33 (quoting State v. Simpkins, 373 N.C. 530,

       535 (2020)). Such misconduct may take the form of “a criminal defendant’s display of

       aggressive, profane, or threatening behavior,” id. ¶ 34, but a forfeiture of the right to

       counsel can also result where a defendant remains polite and apparently cooperative

       if the defendant’s “obstreperous actions” are so severe as to impair the vindication of
                                           STATE V. ATWELL

                                             2022-NCSC-135

                                           Opinion of the Court



       the goals of according criminal defendants a right to counsel or which operate to

       completely prevent a trial court from proceeding in the case, id. ¶ 35; see also

       Simpkins, 373 N.C. at 536 (holding that a determination of forfeiture is appropriate

       where a “defendant’s actions totally undermine the purposes of the right itself by

       making representation impossible and seeking to prevent a trial from happening at

       all”). Examples of such obstreperous actions include, inter alia, a defendant’s “

       ‘refus[al] to obtain counsel after multiple opportunities to do so . . . or [the] continual

       hir[ing] and fir[ing of] counsel and significantly delay[ing] the proceedings.’ ” Harvin,

       ¶ 35 (alterations in original) (quoting Simpkins, 373 N.C. at 538). Yet, even if a

       “[defendant]’s conduct [is] highly frustrating,” forfeiture is not constitutional where

       any difficulties or delays are “not so egregious that [they] frustrated the purposes of

       the right to counsel itself.” Simpkins, 373 N.C. at 539; see also Harvin, ¶ 38.

¶ 22         Here, the record on appeal does not reveal that defendant’s behavior rose to

       the level of egregious misconduct which could justify the trial court’s determination

       that she had involuntarily surrendered her constitutional right to the assistance of

       counsel as she proceeded to trial. Defendant never engaged in “aggressive, profane,

       or threatening behavior,” Harvin, ¶ 34, or “show[ed] any contempt for the trial court’s

       authority,” id. ¶ 39. Instead, the transcript of the 18 September 2019 pretrial hearing

       reveals that the trial court was focused upon its perception that defendant had been

       appointed and had dismissed multiple attorneys to the effect that defendant was
                                           STATE V. ATWELL

                                            2022-NCSC-135

                                          Opinion of the Court



       delaying the proceedings, as exemplified by its statements identifying defendant’s

       “attorney situation” as the primary basis for its concern at the start of the inquiry

       which ultimately resulted in the trial court’s forfeiture decision, and by its question

       to defendant regarding her legal representation: “Don’t you think it’s gone on long

       enough?” After defendant explained that she could not afford an attorney at that time,

       the trial court stated: “I’m going to put an order in the file basically saying you waived

       your right to have an attorney. If you would like to hire your own attorney, that will

       be fine, but . . . it appears to me that your process in moving this case along has been

       nothing more than to see how long you can delay it until it goes away. The way you’ve

       behaved appears to be nothing more than a delay tactic.” (Emphasis added.) In our

       view, however, it is unclear whether defendant bore any responsibility for the lapse

       of time between defendant’s alleged offense and the 18 September 2019 hearing or

       indeed whether there had actually been any “delay” in bringing defendant’s case to

       trial.

¶ 23            A careful review of the course of the proceedings in the case at bar plainly

       demonstrates the trial court’s misunderstanding of defendant’s “attorney situation”

       and its erroneous attribution of blame for “delay” on defendant. In considering the

       history of defendant’s case, the trial court identified “the date of offense,”—19 August

       2017—as the beginning of defendant’s “attorney situation.” But although defendant

       was arrested on 4 September 2017 and Attorney Cloud was appointed to represent
                                         STATE V. ATWELL

                                           2022-NCSC-135

                                         Opinion of the Court



       her the next day, she was not indicted until 5 February 2018. Plainly then, to the

       extent that this five-month period in the course of defendant’s case was a “delay,” it

       is wholly attributable to the State, and not to defendant.

¶ 24         Defendant’s first motion to remove Cloud, filed in November 2017, was never

       addressed by the State or in the trial court, and when she filed her second motion to

       remove Cloud on 12 February 2018—alleging a conflict of interest—the issue still was

       not resolved until an administrative session of court on 17 April 2018, when

       defendant signed a waiver of assigned counsel. The record on appeal does not include

       an order removing Cloud or any findings of fact about the alleged conflict of interest

       between Cloud and defendant or any other potential reason for Cloud’s withdrawal.

       Thus, defendant cannot be said to have caused this two-month “delay.”

¶ 25         On 12 June 2018, defendant filed a motion to continue, alleging that she had

       medical problems, that she did not have an attorney, and that a pending motion had

       not been heard. While this two-month time period and defendant’s request for a

       continuance could potentially be viewed as prolonging her case, it is difficult to

       characterize it as having delayed the matter given that the State had not yet sought

       to calendar defendant’s case for trial. Further, while the order appointing attorney

       Dwyer to represent defendant indicates that the next court date in the case was to be

       17 July 2018, nothing appearing in the record suggests that any action was taken in

       the case until 11 September 2018 when Dwyer was allowed to withdraw from his
                                          STATE V. ATWELL

                                            2022-NCSC-135

                                          Opinion of the Court



       representation of defendant. The order removing Dwyer does not contain any findings

       of fact about the reasons for Dwyer’s withdrawal or even whether defendant had

       requested Dwyer’s removal. Similarly, the 11 October 2018 order permitting attorney

       Regan to withdraw includes no findings about the reason her withdrawal was

       allowed. In light of the lack of information about these withdrawals, the four months

       between 12 June 2018 and 11 October 2018 cannot be fairly characterized as a “delay”

       caused by defendant, to the extent that it even constituted a delay, given that the

       State had still not attempted to set the case for trial.

¶ 26         Nothing in the record suggests that defendant was seeking to delay her case

       during the following two months after she waived court-appointed counsel. After

       attorney Porter was appointed to represent defendant on 13 December 2018 and then

       withdrew on 31 January 2019, the trial court again made no factual findings about

       the circumstances which led to the withdrawal, and thus no inference that defendant

       was attempting to delay her case during this period is warranted. Once attorney

       Ballard was appointed on 31 January 2019, the State did not attempt to bring

       defendant to trial at any of the next eleven scheduled superior court sessions up to

       the date of the 19 August 2019 hearing. This nearly eight-month delay in the case is

       therefore plainly attributable to the State alone.

¶ 27         In defendant’s 26 June 2019 motion asking that Ballard be removed, defendant

       avers, inter alia, that Ballard was unwilling to pursue a jurisdictional issue which
                                  STATE V. ATWELL

                                   2022-NCSC-135

                                 Opinion of the Court



defendant believed had merit—namely, that any crime which had occurred took place

in Tennessee and not in North Carolina—or whether defendant had notice of the trial

court order prohibiting her from attempting to purchase a firearm. The record reveals

that, while the ex parte DVPO and a civil summons in the matter were served upon

defendant, defendant was not present at the hearing during which the trial court

determined that a DVPO against defendant was warranted, and it does not appear

that the subsequently filed DVPO prohibiting her from purchasing a firearm was ever

served on defendant. As the protective order was later renewed, the renewed orders

did not expressly contain the firearm prohibition, but only incorporated by reference

the terms of the original order. Whether or not defendant’s jurisdictional and notice

issues would have been determined to have merit, as the dissenting judge in the Court

of Appeals well noted, Atwell, ¶ 37 (Jackson, J., dissenting), they cannot be

characterized as frivolous. Therefore, defendant’s desire to have Ballard removed

from her case does not appear to be obstructive or merely an attempt to delay trial,

which in any event had not been calendared at the time of defendant’s 26 June 2019

motion asking that Ballard be removed. Further, after defendant filed her motion to

remove Ballard, neither the State nor Ballard moved to resolve the motion for almost

two months, until 21 August 2019. In addition, on 21 August 2019, when defendant

filed a motion to continue and alleged that she would need time to retain counsel,

defendant’s case was not, and never had been, calendared for trial such that
                                         STATE V. ATWELL

                                           2022-NCSC-135

                                         Opinion of the Court



       defendant’s motion to continue cannot be said to have delayed her trial.

¶ 28         In sum, a close reading of the history of defendant’s case reveals that over the

       roughly eighteen months between defendant’s indictment on 5 February 2018 and

       the 18 September 2019 hearing during which the trial court concluded that defendant

       had forfeited her right to counsel, the State repeatedly allowed defendant’s pending

       pro se motions to languish for several months before bringing them before the trial

       court for resolution and did not attempt to have defendant’s case calendared for trial

       during the eight months when defendant was represented by Ballard, her final court-

       appointed attorney. Yet less than a month after Ballard was allowed to withdraw, the

       prosecutor represented to the trial court that

                    since this case has been pending [defendant] had five
                    different attorneys and each one had to withdraw for
                    various reasons. So as of right now [defendant] does not
                    have an attorney. Last time we were here last month the
                    judge gave her until today. We [the State] want to get the
                    case moving, get it arraigned or do whatever we’re going to
                    do, but the hold up is the attorney.

       (Emphasis added.) In fact, the State had not, up until the 18 September 2019 hearing,

       attempted to set defendant’s matter for trial.

¶ 29         After the State’s above-quoted introduction of the matter, the trial court asked

       for defendant’s “file” and took some period of time to review it. The trial court then

       characterized defendant as having “fired” her court-appointed attorneys and asked

       defendant to explain her reasons for asking that appointed counsel be removed.
                                    STATE V. ATWELL

                                     2022-NCSC-135

                                   Opinion of the Court



Defendant explained that one, apparently private, attorney had taken four months of

payments from defendant but then had “a conflict with another client”; that two

unnamed attorneys “were totally going in two different ways of defense”; and that

attorney Dwyer “seemed to do the best work,” noting that he had “file[d] for an

arraignment back in June of 2018 . . . [and] did file a motion for [d]iscovery.” When

the trial court asked the State about its “pleasure with this case,” the State replied:

             We’re ready to move forward with the case at this point.
             I’ve been ready to arraign the case. We’ve given her an offer
             previously to plead as charged and offered probation but I
             can’t remember which attorney but they—she refused or
             did not want to do that. And that’s fine, that’s her right. So
             we’re at a point where I believe it just needs to be arraigned
             and we’ll move it to a trial calendar. And that does not stop
             her from still possibly retaining counsel if she chooses to do
             so. And where that counsel is obviously will talk to me or
             talk to us, our office, and just kind of take it from there. We
             need to get the ball rolling, get the case moving.

(Emphasis added.) The State does not appear to have been arguing that defendant

had forfeited her right to counsel or asking the trial court to so hold but rather simply

wanted “to get the ball rolling, get the case moving” by arraigning defendant so the

matter could be moved “to a trial calendar.” Nonetheless, the trial court stated to

defendant that it would “put an order in the file basically saying you waived your

right to have an attorney” because “with regard to the history of this case, . . . it’s my

opinion that you’ve done nothing more than try to delay this case over a period.”

Ironically, although the trial court then calendared defendant’s trial for the week of
                                          STATE V. ATWELL

                                            2022-NCSC-135

                                          Opinion of the Court



       2 December 2019, defendant was not tried until 13 January 2020.

¶ 30         In Harvin, this Court considered the case of a defendant who had two court-

       appointed attorneys withdraw for reasons unrelated to the defendant during the first

       two-and-one-half years of his proceeding; later requested the withdrawal of two

       additional appointed counsel in a two-and-one-half month period; and then, after

       acting pro se for approximately four months and realizing that he could not

       adequately manage his first-degree murder trial, requested to be appointed counsel

       once again. Harvin, ¶¶ 43–44. Upon review, the Court opined that the defendant’s

       behavior in requesting the removal of two counsel, seeking to proceed pro se, and then

       deciding that he needed the help of counsel to vindicate his rights at trial—while

       remaining polite, cooperative, and constructively engaged in the proceedings—was

       not “the type or level of obstructive and dilatory behavior which [would] allow[ ] the

       trial court . . . to permissibly conclude that [the] defendant had forfeited the right to

       counsel.” Id. ¶ 44.

¶ 31         Here, the record likewise does not permit an inference, much less a legal

       conclusion, by the trial court or a reviewing court that defendant “engage[d] in the

       type of egregious misconduct that would permit the trial court to deprive defendant

       of [her] constitutional right to counsel.” See id. ¶ 45. The majority of the time which

       passed between the date of defendant’s indictment and the date upon which the trial

       court determined that defendant had forfeited her right to counsel is attributable
                                          STATE V. ATWELL

                                            2022-NCSC-135

                                          Opinion of the Court



       either to the State’s actions and omissions, or to the common temporal friction which

       occurs in most criminal matters prior to trial. Defendant’s pro se filings, along with

       her comments during the 18 September 2019 hearing, indicate that defendant had

       ongoing, nonfrivolous concerns about her case which she wished her court-appointed

       attorney to pursue; that she attempted to hire a private attorney to pursue her

       concerns when her last court-appointed counsel declined to do so; and that she

       wanted, but was denied, court-appointed counsel during the 18 September 2019

       hearing.

¶ 32         Additionally, we emphasize again that waiver of counsel is a choice which may

       be elected by a defendant and where a defendant has requested the assistance of

       appointed counsel, the statutory waiver colloquy has no place and, upon appeal, a

       waiver analysis is inapposite. Further, a criminal defendant cannot “effectively

       waive” the constitutional right to the assistance of counsel; where a defendant

       expresses the desire to proceed without counsel, the statutory colloquy set forth by the

       General Assembly in N.C.G.S. § 15A-1242 must be completed to sustain a waiver of

       counsel.

                                          IV. Conclusion

¶ 33         The trial court erred in determining that defendant either waived or forfeited

       her right to counsel, and the Court of Appeals majority erred in affirming the trial

       court’s decision to that effect. Accordingly, the decision of the Court of Appeals is
                                   STATE V. ATWELL

                                     2022-NCSC-135

                                   Opinion of the Court



reversed, and the case is remanded to the Court of Appeals for further remand to the

trial court for defendant to receive a new trial.

      REVERSED AND REMANDED.
             Chief Justice NEWBY dissenting.


¶ 34         This case concerns the trial court’s authority to maintain the dignity of trial

       court proceedings and administer justice without delay. Though a criminal defendant

       has a constitutional right to counsel, that right may be lost. Here, on four separate

       occasions, defendant expressly declared in writing that she “freely, voluntarily and

       knowingly” waived her right to appointed counsel. Additionally, she relinquished five

       different appointed attorneys and moved to continue her case four times to obtain

       private counsel, which she failed to do. The trial court had adequate evidence to

       support its findings that, by her actions, defendant demonstrated her intent to delay

       trial proceedings, thus forfeiting her right to counsel. Nonetheless, the majority

       improperly discounts facts found by the trial court, assumes facts from an

       undeveloped record, makes its own findings, and ultimately substitutes its judgment

       for that of the trial court. Moreover, the majority ignores defendant’s delay tactics

       and instead places blame on the State. Because the trial court did not err in

       determining that defendant acted with the intent to delay the trial, ruling that the

       matter should not be further delayed, its decision should be upheld. I respectfully

       dissent.

¶ 35          On 4 September 2017, defendant was arrested for Possessing or Attempting

       to Possess a Firearm in Violation of a Domestic Protective Order. The next day,

       defendant completed an affidavit of indigency and requested court-appointed counsel.

       The trial court appointed Vernon Cloud to represent her on the same day.
                                           STATE V. ATWELL

                                            2022-NCSC-135

                                        Newby, C.J., dissenting



¶ 36         On 6 November 2017, only two months after the trial court appointed Cloud,

       defendant filed a pro se motion to have the court remove Cloud as counsel and allow

       a three-to-six-month continuance for defendant to hire her own attorney. The trial

       court never ruled on this motion.

¶ 37         Defendant was indicted on 5 February 2018. On 12 February 2018, defendant

       filed a second pro se motion requesting the court to “immediately” remove Cloud as

       court-appointed counsel due to a “serious conflict” with him under the Americans with

       Disabilities Act. She again requested a continuance to obtain legal counsel. The trial

       court apparently never heard or ruled on this motion.

¶ 38         On 17 April 2018, defendant signed a waiver of counsel form expressly waiving

       her right to appointed counsel. The waiver of counsel form specifically affirmed

       defendant “freely, voluntarily and knowingly” waived her right to appointed counsel.

       By signing the form, defendant acknowledged the following:

                    I freely and voluntarily declare that I have been fully
                    informed of the charges against me, the nature of and the
                    statutory punishment for each such charge, and the nature
                    of the proceedings against me; that I have been advised of
                    my right to have counsel assigned to assist me and my right
                    to have the assistance of counsel in defending against these
                    charges or in handling these proceedings, and that I fully
                    understand and appreciate the consequences of my
                    decision to waive the right to assigned counsel and the
                    right to assistance of counsel.

¶ 39         The next month, on 8 May 2018, defendant filed a pro se motion to dismiss the

       case for lack of subject matter jurisdiction and alleged she was a “disabled Tuscarora
                                          STATE V. ATWELL

                                            2022-NCSC-135

                                         Newby, C.J., dissenting



       Native American.” The trial court never heard or ruled on this motion. On 15 May

       2018, seven days after filing her motion to dismiss, defendant signed a second waiver

       of counsel form again declaring that she “freely, voluntarily and knowingly” waived

       her right to appointed counsel.

¶ 40         Less than one month later, on 12 June 2018, defendant filed a pro se motion

       requesting another continuance because she still did not have an attorney and

       claimed she was experiencing medical issues. The same day, the trial court appointed

       Peter Dwyer as defendant’s second court-appointed counsel.

¶ 41         On 24 July 2018, defendant filed a pro se motion requesting a change of venue.

       Less than one month later, on 13 August 2018, defendant filed a pro se motion to

       dismiss for improper venue due to “pretrial publication, interest[s] of justice,

       improper venue, [and] previous problems with judges, lawyers, authorities.”

¶ 42         On 11 September 2018, Dwyer withdrew as appointed counsel for reasons not

       specified in the record. The court appointed Tracy Regan as defendant’s third court-

       appointed counsel. On 11 October 2018, only one month after the trial court appointed

       Regan as counsel, Regan withdrew for reasons not specified in the record. The same

       day, defendant signed a third waiver of counsel form declaring she “freely, voluntarily

       and knowingly” waived her right to appointed counsel and acknowledging that she

       understood and appreciated the consequences of waiver.

¶ 43         On 13 December 2018, defendant filed another affidavit of indigency and
                                            STATE V. ATWELL

                                             2022-NCSC-135

                                        Newby, C.J., dissenting



       requested court-appointed counsel. The court appointed Tiffany Porter to serve as

       defendant’s fourth court-appointed counsel. The next month, on 31 January 2019,

       Porter withdrew for reasons not specified in the record, and the court appointed

       Courtney Ballard to serve as defendant’s fifth and final court-appointed counsel.

¶ 44         Five months after the court appointed Ballard as defendant’s counsel,

       defendant filed a pro se motion on 26 June 2019 requesting that the court

       “immediately remove Courtney Ballard from [her] case” and hand the case file over

       to defendant. In her motion, defendant alleged “serious judicial misconduct” because

       “Courtney Ballard knows I was not served [with] notice of hearing . . . yet [the trial

       court] held [a] hearing anyway[.]”

¶ 45         Less than two months later, on 21 August 2019, defendant filed another pro se

       motion requesting a six-month continuance to “obtain competent legal counsel after

       removal of [   ] Courtney Ballard.” On the same day, the court granted defendant’s

       motion to remove Ballard as counsel, and defendant signed a fourth waiver of counsel

       form expressly affirming that she “freely, voluntarily and knowingly” waived her

       right to appointed counsel.

¶ 46         On 18 September 2019, the trial court held a hearing to determine the status

       of defendant’s case. The prosecutor explained that defendant already had five

       different appointed attorneys in the past two years, and the previous judge had

       recently given defendant one month to obtain private counsel. When asked if she
                                   STATE V. ATWELL

                                     2022-NCSC-135

                                  Newby, C.J., dissenting



planned to hire counsel, defendant claimed she could not afford it. The State,

concerned with the delay of the case, noted that it was ready to move forward with

trial. The trial court concluded as follows:

             The Court: Well, what I’m going to do is I’m going to put an
             order in the file basically saying you waived your right to
             have an attorney. If you would like to hire your own
             attorney, that will be fine, but based on these – the history
             of this file, it appears to me that your process in moving
             this case along has been nothing more than to see how long
             you can delay it until it goes away. The way you’ve behaved
             appears to be nothing more than a delay tactic and that’s
             what I’m going to put an order in the file and I’m going to
             make specific findings as to everything I just told you and
             to some other things that are in the file. I’m going to let the
             prosecutor arraign you and set this case for trial. Do you
             understand that?

             [Defendant]: Yes.

             The Court: Now, that doesn’t preclude you from hiring your
             own attorney. You can hire your own attorney but you’re
             going to have to do that and have your attorney ready by
             the time the prosecutor has this case on the trial calendar.
             Additionally, if you don’t hire an attorney, you’re going to
             be responsible for representing yourself. Do you know what
             that means?

             [Defendant]: Representing myself.

             The Court: Yes.

             [Defendant]: It means representing myself.

             The Court: It does. It means you’re going to have to
             negotiate any plea deal if there is one with the prosecutor.
             You’re going to have to handle all the [d]iscovery in this
             case. If there is a jury trial you’re going to have to select a
             jury and keep up with any motions and try the case just as
                                            STATE V. ATWELL

                                              2022-NCSC-135

                                          Newby, C.J., dissenting



                      if you were an attorney and be held to the same standard
                      as an attorney. You’re not going to get legal advice from me
                      or whoever the judge is. Do you understand that?

                      ....

                      [Defendant]: You’re giving me no choice. I mean, I asked
                      for another court[-]appointed attorney and you said no, so

                      The Court: You’ve had choice after choice after choice.
                      You’ve been given a court[-]appointed attorney on three
                      occasions, which is two more than you usually get.


¶ 47            In its order, the trial court found that “[defendant’s] conduct in this matter is

       nothing more than a delay tactic and an attempt to do whatever she can to avoid

       bringing this matter to a conclusion.” The trial court also found that defendant “has

       caused at least [two] of her appointed attorneys to be removed from her case because

       of her of [sic] own conduct or a generally unreasonable expectation that she has for

       her case.” The trial court then ordered that defendant “forfeited or effectively waived

       her right to be represented by counsel in this matter and at this time proceeds pro

       se” as a result of “her own flagrant, dilatory conduct.”

¶ 48            Four months later, defendant’s trial began on 13 January 2020. After the jury

       was impaneled, defendant left and did not return for the remainder of the trial,

       alleging medical issues and car problems. The jury subsequently found defendant

       guilty. Defendant was present for her sentencing hearing, at which the trial court

       sentenced her to five to fifteen months in prison. She gave notice of appeal in open

       court.
                                         STATE V. ATWELL

                                           2022-NCSC-135

                                        Newby, C.J., dissenting



¶ 49         On appeal defendant challenged the trial court’s order finding that she had

       waived or forfeited her right to counsel. A divided panel of the Court of Appeals

       affirmed, holding that the trial court complied with the requirements for an effective

       waiver. State v. Atwell, 278 N.C. App. 84, 2021-NCCOA-271, ¶ 23. Relying on its

       decision in State v. Curlee, 251 N.C. App. 249, 795 S.E.2d 266 (2016), the Court of

       Appeals determined that the trial court’s colloquy with defendant was sufficient to

       inform her of the consequences of proceeding pro se and met the requirements under

       N.C.G.S. § 15A-1242. Atwell, ¶¶ 22–23 (citing Curlee, 251 N.C. App. at 253, 795

       S.E.2d at 270 (determining that when a defendant waives the right to counsel and

       the case is continued to obtain private counsel, the trial court may inform the

       defendant that he or she “will be required to proceed to trial without the assistance

       of counsel, provided that the trial court informs the defendant of the consequences of

       proceeding pro se and conducts the inquiry required by N.C.[G.S.] § 15A-1242.”)).

¶ 50         Moreover, the Court of Appeals held that, even if there was not a valid waiver

       of appointed counsel, defendant still forfeited the right under this Court’s standard

       in State v. Simpkins, 373 N.C. 530, 838 S.E.2d 439 (2020). Atwell, ¶ 23; see Simpkins,

       373 N.C. at 541, 838 S.E.2d at 449 (holding a defendant forfeits the right to counsel

       when he or she engages in “egregious dilatory or abusive conduct . . . which

       undermines the purposes of the right to counsel”). The Court of Appeals concluded

       that defendant’s conduct in removing court-appointed attorneys, filing waiver of
                                          STATE V. ATWELL

                                           2022-NCSC-135

                                        Newby, C.J., dissenting



       counsel forms, and seeking continuances to hire private counsel amounted to

       egregious misconduct intended to delay proceedings. Atwell, ¶ 24.

¶ 51         The dissent would have held that, despite numerous written waivers of

       court-appointed counsel, because defendant explicitly requested court-appointed

       counsel at her hearing on 18 September 2019, she did not voluntarily waive the right

       to appointed counsel. Id. ¶¶ 32–35 (Jackson, J., concurring in part and dissenting in

       part). Further, the dissent disagreed with the majority that defendant’s conduct was

       so egregious to warrant forfeiture under the Simpkins standard because, inter alia,

       the record lacked evidence of three attorneys’ reasoning for withdrawal. Id. ¶ 37.

       Defendant gave notice of appeal to this Court.

¶ 52         This Court reviews a trial court’s findings of fact to determine whether they

       are “supported by competent evidence, in which event they are conclusively binding

       on appeal, and whether those factual findings in turn support the judge’s ultimate

       conclusions of law.” State v. Cooke, 306 N.C. 132, 134, 291 S.E.2d 618, 619 (1982).

       While “[a]n appellate court reviews conclusions of law pertaining to a constitutional

       matter de novo,” State v. Bowditch, 364 N.C. 335, 340, 700 S.E.2d 1, 5 (2010) (citing

       State v. Williams, 362 N.C. 628, 632, 669 S.E.2d 290, 294 (2008)), each case presents

       unique facts which must be assessed by the trial court. Only the trial court could truly

       understand the defendant’s actions to know when to protect the court proceedings

       from undue disruption and delay. Moreover, trial courts have a “legitimate interest
                                         STATE V. ATWELL

                                           2022-NCSC-135

                                        Newby, C.J., dissenting



       in guarding against manipulation and delay.” United States v. Goldberg, 67 F.3d

       1092, 1098 (3d Cir. 1995). Given this legitimate interest, a trial court must be

       afforded discretion to ensure legal proceedings are respected by all, which in turn

       enables the court to preside over orderly and just proceedings.

¶ 53         A criminal defendant’s right to be represented by counsel is well-established,

       State v. Bullock, 316 N.C. 180, 185, 340 S.E.2d 106, 108 (1986), however, a defendant

       may expressly waive the right to counsel or forfeit it by his or her conduct. See State

       v. Thomas, 331 N.C. 671, 673, 417 S.E.2d 473, 475 (1992); Simpkins, 373 N.C. at 541,

       838 S.E.2d at 449. The majority unduly chastises the trial court for blurring the

       distinction between waiver and forfeiture. Several waivers of counsel, however, can

       be an important consideration in finding forfeiture. A defendant who causes undue

       delay by filing multiple waiver of counsel forms, and then later changing his or her

       mind, can support a finding of forfeiture.

¶ 54         A valid waiver of the right to counsel must meet constitutional and statutory

       standards. Thomas, 331 N.C. at 673, 417 S.E.2d at 475. First, a defendant must

       expressly waive the right to counsel “clearly and unequivocally.” Id. at 673–74, 417

       S.E.2d at 475 (quoting State v. McGuire, 297 N.C. 69, 81, 254 S.E.2d 165, 173, cert.

       denied, 444 U.S. 943, 100 S. Ct. 300 (1979)). Second, once waiver is clearly expressed,

       the trial court “must determine whether the defendant knowingly, intelligently, and

       voluntarily waives the right to in-court representation by counsel.” Id. at 674, 417
                                            STATE V. ATWELL

                                             2022-NCSC-135

                                         Newby, C.J., dissenting



       S.E.2d at 476 (citing Faretta v. California, 422 U.S. 806, 835, 95 S. Ct. 2525, 2540

       (1975)). To do so, the trial court must meet the requirements of N.C.G.S. § 15A-1242,

       which states:

                           A defendant may be permitted at his election to
                    proceed in the trial of his case without the assistance of
                    counsel only after the trial judge makes thorough inquiry
                    and is satisfied that the defendant:

                    (1) Has been clearly advised of his right to the assistance
                        of counsel, including his right to the assignment of
                        counsel when he is so entitled;

                    (2) Understands and appreciates the consequences of this
                        decision; and

                    (3) Comprehends the nature of the charges and proceedings
                        and the range of permissible punishments.


       N.C.G.S. § 15A-1242 (2021). As a further precaution, a “trial court must obtain a

       written waiver of the right to counsel.” Thomas, 331 N.C. at 675, 417 S.E.2d at 476

       (citing N.C.G.S. § 7A-457 (1989)).

¶ 55         A defendant may also forfeit the right to appointed counsel “in situations

       evincing egregious misconduct.” Simpkins, 373 N.C. at 535, 838 S.E.2d at 446. This

       Court stated in Simpkins that a defendant may forfeit the right to counsel when he

       frustrates the purpose of the right to appointed counsel and obstructs or delays

       proceedings. Id. at 536, 838 S.E.2d at 446. Notably, a defendant obstructs proceedings

       if he “refuses to obtain counsel after multiple opportunities to do so . . . or continually

       hires and fires counsel and significantly delays the proceedings.” Id. at 538, 838
                                          STATE V. ATWELL

                                            2022-NCSC-135

                                        Newby, C.J., dissenting



       S.E.2d at 447.

¶ 56         Here defendant clearly and unequivocally expressed her desire to waive her

       right to appointed counsel when she signed four separate waiver of counsel forms.

       Defendant signed the fourth waiver form less than one month before the hearing

       during which the trial court found she had waived or forfeited her right to counsel.

       Moreover, the trial court complied with the requirements of N.C.G.S. § 15A-1242 to

       ensure defendant understood the consequences of continuing to trial without

       appointed counsel. The trial court specifically advised defendant that she could still

       hire her own attorney and explained that defendant would have to handle discovery,

       select a jury, “and try the case just as if [she] were an attorney.” This colloquy

       satisfied the requirements under N.C.G.S. § 15A-1242. Thus, defendant knowingly

       and voluntarily waived her right to court-appointed counsel. Further, the trial court

       was aware that even during the time defendant was represented by her five different

       appointed attorneys, defendant made multiple pro se filings. Her filings clearly

       indicate that she was familiar with her legal proceeding and that she knew the

       difference between proceeding with or without counsel. The trial court rightly found

       that defendant’s pro se filings were generally designed to delay the court proceedings.

¶ 57         In addition to affirmatively waiving her right to counsel, defendant also

       forfeited that right by her conduct. In Simpkins, the trial court found that the

       defendant waived his right to counsel when he objected to the trial court’s jurisdiction
                                          STATE V. ATWELL

                                            2022-NCSC-135

                                         Newby, C.J., dissenting



       and “stated that he ‘would like counsel that’s not paid for by the State of North

       Carolina.’ ” 373 N.C. at 532, 838 S.E.2d at 444. The defendant appealed, arguing that

       the trial court failed to inquire into the defendant’s decision to proceed pro se. Id. at

       533, 838 S.E.2d at 444. The State argued at the Court of Appeals that the defendant

       forfeited, rather than waived, his right to counsel by his own conduct. Id. The Court

       of Appeals reversed the trial court, holding that the defendant’s conduct was not

       serious enough to result in forfeiture. Id. This Court affirmed and agreed that the

       standard for forfeiture required “egregious misconduct.” Id. at 535, 838 S.E.2d at 446.

       The majority reasoned that while the defendant’s conduct was “highly frustrating,”

       the record did not show that his conduct was rude or disrespectful to constitute

       egregious misconduct. Id. at 539, 838 S.E.2d at 448. This Court noted, however, that

       the trial court did not make specific findings of fact supporting a conclusion that the

       defendant forfeited or waived his right to counsel. Id. at 533–34 n.3, 838 S.E.2d at

       444–45 n.3. If it had done so, “then those findings would be entitled to deference.” Id.

¶ 58         Here, unlike in Simpkins, the trial court made specific findings of fact in its

       order that defendant waived or forfeited her right to counsel. The trial court found

       that defendant filed four waiver of counsel forms, relinquished five different

       attorneys within two years, and filed four pro se motions to continue to obtain private

       counsel. When defendant failed to obtain private counsel, she sought to have counsel

       appointed for her for the sixth time. Defendant made multiple pro se filings,
                                           STATE V. ATWELL

                                             2022-NCSC-135

                                         Newby, C.J., dissenting



       regardless of whether she was represented by counsel. After reviewing defendant’s

       conduct, the trial court found she had effectively forfeited her right to appointed

       counsel. These findings are supported by competent evidence, and this Court should

       defer to them.

¶ 59          As in this case, this Court recently failed to afford deference to the trial court’s

       findings of fact in State v. Harvin, 2022-NCSC-111. There the defendant was

       appointed four attorneys in less than three years, two of whom withdrew at the

       defendant’s request. Harvin, ¶¶ 4–7. Three weeks before his trial date, the defendant

       requested a continuance to have more time to prepare for his case, but the trial court

       denied his request. Id. ¶¶ 13–14. On the day of trial, the defendant asserted an

       ineffective assistance of counsel claim against his standby counsel. Id. ¶ 15. After

       informing the defendant that he could not assert an ineffective assistance of counsel

       claim because he had no counsel, the trial court conducted the colloquy under

       N.C.G.S. § 15A-1242. Id. ¶ 16. The defendant indicated he wished to have an attorney

       appointed for him. Id. The trial court concluded, however, that the defendant forfeited

       his right to counsel because he “had no good cause” to ask for an attorney on the day

       of his trial, and his willful actions “obstructed and delayed these court proceedings.”

       Id. ¶ 20.

¶ 60          Although this Court acknowledged “the binding nature on appeal of findings

       of fact if they are supported by competent evidence,” the Court failed to afford
                                          STATE V. ATWELL

                                            2022-NCSC-135

                                         Newby, C.J., dissenting



       deference to the trial court’s findings of fact and determined that the issue of

       forfeiture “must be evaluated de novo.” Id. ¶ 42. Under the de novo standard, the

       Court concluded the defendant’s conduct was not sufficiently egregious to meet the

       Simpkins standard. Id. ¶ 39. In reaching this conclusion, however, the Court

       determined the attorneys did not withdraw because of the defendant’s delay tactics

       “as the trial court found,” rather, “in the determination of the Court of Appeals,” they

       withdrew because of issues regarding the defendant’s defense preparation. Id. ¶ 41.

       In other words, this Court substituted its own judgment for that of the trial court

       rather than affording deference to the trial court’s findings of fact.

¶ 61         Here, as in Harvin, the majority reweighs the evidence and mistakenly

       concludes defendant bears no responsibility for the significant delay in trial court

       proceedings. Instead, the majority places blame solely on the State because it never

       calendared the case for trial. The majority fails to consider, however, that the State

       did not calendar the case for trial because it had to wait for defendant to hire private

       counsel after she requested three-to-sixth month continuances to do so on four

       separate occasions. Moreover, the majority renders meaningless defendant’s four

       waiver of counsel forms. According to the majority, defendant did not waive her right

       to appointed counsel because she did not file a waiver of counsel form at the 18

       September 2019 hearing. By the majority’s reasoning, an effective withdrawal of

       waiver occurs when, despite waiving the right to appointed counsel four separate
                                          STATE V. ATWELL

                                            2022-NCSC-135

                                        Newby, C.J., dissenting



       times, defendant changes her mind at the last minute and requests appointed

       counsel.

¶ 62         Affording the deference due to the trial court’s findings of fact, the trial court’s

       determination that defendant waived or, in the alternative, forfeited her right to

       counsel is supported by competent evidence in the record. The majority here,

       however, substitutes its own judgment for that of the trial court and instead shifts

       responsibility to the State. In doing so, the majority effectively requires a separate

       hearing to determine the reasons for each court-appointed attorney’s withdrawal.

       Ultimately, the decision today infringes upon the trial court’s authority to manage its

       docket and administer justice without delay. Because defendant waived and forfeited

       her right to counsel by delaying court proceedings, I respectfully dissent.

             Justices BERGER and BARRINGER join in this dissenting opinion.